DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the preamble, the term “the cutting stability” lacks antecedent basis.
	In step 1, the terms “the cutter,” “the handle,” and “the machine tool handle” lack antecedent basis the first time they are recited.
	In step 2, the terms “the hammer” and “the spindle-handle-cutter system” lack antecedent basis the first time they are recited.
	In step 5, the term “the contact region between the cutter and workpiece” lacks antecedent basis because antecedent basis for the “workpiece” was not previously established.  The term “the value of the mode shape” lacks antecedent basis.
	In step 6, the phrase “these matrices should match the system dynamic model” is problematic in that the term “the system dynamic model” lacks antecedent basis and also because it is unclear if this limitation requires the “matching” to be present due to the use of the word “should” (is this merely an intended situation?).
	In step 6, just prior to the recited matrices are the words “after assembly, one can obtain.”  This leaves the following language of step 6 in question because it leaves it unclear if obtaining the recited matrices is required by the claim or not.  The Examiner proposes changing this language to read “after assembly, obtaining.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiang et al., A multi-order method for predicting stability of a multi-delay milling system considering helix angle and run-out effects, CSAA, 2017
Sun et al., Predictive modeling of chatter stability considering force-induced deformation effect in milling thin-walled parts, IJMTM, 2018

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865